Lowell, J.
The learned judge of the district court ruled, as I think I should have ruled in his place, that the bond remained valid only in respect to those disbursements 'which could have been required to be made by the collector under the law as it stood at the date of the bond. That this ruling was sound so far it sustained the obligation for the original duties of the principal obligor, if the evidence was such that the amount due for a breach of those duties could be discriminated from that which arose from a failure in the new duty, is not to doubted. Gaussen v. U. S. 97 U. S. 584; U. S. v. Singer, 15 Wall. 111; U. S. v. Kirkpatrick, 9 Wheat. 720; Com. v. Holmes, 25 Gratt. 771.
A careful examination of the subject convinces me that a ruling should have been given, as prayed by the plaintiffs, that the bond was applicable to the pay of store-keepers, as well.
It is said by a late learned commentator that, according to the weight of authority, the sureties of an officer, upon his official bond, are liable for the faithful performance of all duties imposed upon the officer, whether by laws enacted previous or subsequent to the execution of the bond, which properly belong to and come within the scope of the particular office, though not for those which have no connection with it, and 'cannot be presumed to have been within the contemplation of the parties at the time the bond was executed. Notes to *107Rees v. Berrington, 2 Lead. Cas.Eq. (4th Am. Ed.) 1867-1913. The language used in the foregoing extract is taken from one of the decisions which I shall cite, and the context and citations show that it refers to public officers, and to the weight of authority in the United States. A similar statement is made in Brandt’s Suretyship, § 469. I have examined the cases cited by these authors, and some others, and find their positions to be sustained.
The sureties of a postmaster are not discharged by the subsequent passage of an act raising the rates of postage. Postmaster Gen. v. Munger, 2 Paine, 189; Boody v. U. S. 1 W. & M. 150. It was held in White v. Fox, 22 Maine, 341, that the sureties of a clerk of court remain liable though a penalty of 25 per cent, per annum is afterwards imposed by law for a failure by the clerk to pay over his surplus fees in due season. In that case Skepley, J., said: “If the sureties on the official bonds of persons holding offices created by law, and the duties of which are prescribed by law, were to be discharged by every change of the law relating to the duties, it would, in these days of over frequent change, be to little purpose to trouble officers to obtain sureties. There is little of similarity between such cases and those arising out of offices or trusts whose duties are assigned or regulated by contract.” Page 347.
Like decisions have been made in several states and circuits in regard to sheriffs, constables, collectors of taxes, collectors of customs, and other officers. Illinois v. Ridgeway, 12 Ill. 14; Smith v. Peoria Co., 59 Ill. 412; People v. Vilas, 36 N. Y. 459-465; Mayor v. Sibberns, 3 Abb. App. Cas. 266; Bartlett v. The Governor, 2 Bibb, 586; Colter v. Morgan, 12 B. Mon. 278; Com. v. Gabbert, 5 Bush, 438; Marney v. State, 13 Mo. 7; King v. Nicholas, 16 Ohio St. 80; U. S. v. Gaussen, 2 Woods, 92.
The decision last cited, was affirmed on another ground, and Lhe supreme court lias never decided this point, but the remarks of Strong, J., show it to be his opinion that the bond will not be discharged unless duties of a different nature are imposed, or (which is the English way of putting it) the *108duties of the office are so increased that the court can fairly call it a different office from that originally undertaken. U. S. v. Gaussen, 97 U. S. 584. Strong remarks in support of the general rule as above laid down will be found in the opinions of Clifford, J., in U. S. v. Powell, 14 Wall. 493, of Hunt, J., now of the supreme court, in Beople v. Vilas, 36 N. Y. 465, where he mentions collectors of customs and of internal revenue, and of Swayne, J., in U. S. v. Singer, 15 Wall, 111.
I have found very few eases in the United States which can be cited in opposition to this rule. I have not fully examined the law of England, but will mention an early case because it is very often cited in this country, and has been misunderstood. Bartlett v. Att’y Gen., Parker, 277, was decided in the exchequer in 1709, and is reported briefly but with much precision, as follows: “Clarke, in 1691, was made collector of the customs in the port of Boston; Bartlett and others were security for him. In 1698, (10 William III.,) the duties were granted upon coal, etc., which by the statute were to be under the management of the’ commissioners of the customs, and certain clauses for that purpose in the act. The commissioners gam Clarke a deputation for that purpose and took security. Clarke afterwards died; the customs were paid; but on this new coal duty 111,000 remained unpaid, upon which the bond was put in suit against Bartlett, the widow and executrix of Bartlett, the security, and she brought her bill, and the question was whether the bond in which Bartlett became security extended to this new duty on coals. After adjournment the Barons delivered them opinions seriatim, and unanimously held that the bond did not extend to the new duty on coals;” and they granted a perpetual stay of the action.
I have put one line of the report in Italics in order to point out what I understand to be the actual legal result. The new duty does not appear to have been considered a customs duty at all, though put under the management of the commissioners of customs. The statute, which I have examined, (9 and 10 William III., c. 13,) leaves no doubt of this in m'y mind,' and it seems that the commissioners took a new bond under *109it. The ease, therefore, is one of a new office bestowed upon the same person who already held one; and, of course, the old bond does not apply to the new office, and does remain good for its own purposes. Skillett v. Fletcher, L. R. 1 C. P. 217, and 2 C. P. 469.
Another case of the highest authority is United States v. Kirkpatrick, 9 Wheat. 720. In that case a collector appointed during a recess of the senate to hold until the end of the next session, and no longer, was nominated to and confirmed by the senate at its next session, and received a new commission, but gave no new bond. The decision was that the old bond ended with the expiration of the old commission. But Mr. Justice Story comments on the great change of duties which had been imposed upon the officer by some later statutes, and says that the new liabilities would not have been within the condition of the bond had it remained in force. The case, in that respect, may well fall within the qualifications of the rule which I will now proceed to consider.
The rule is usually said to be thus qualified: that it shall not apply if the office has been wholly changed, or if the new duties, however unimportant in themselves, are not germane to those of the original appointment. These qualifications lead to some uncertainty, because courts may differ as to what changes are in kind or degree within the limitation.
I have found but two cases in which it has been held that the new duties were so different from the old that they could not be supposed to be within the contemplation of the parties. In United States v. Singer, 15 Wall. 111, a distiller had given bond to comply with the provisions of the law in relation to the duties and business of distillers, and pay all penalties incurred or fines imposed upon them for a violation of any of the said provisions. These provisions were numerous ; requiring notices, returns, keeping books, paying taxes, etc., etc. When the bond was given the law was that the store-keepers, who were officers of the United States appointed to duty at the warehouses of distillers, should be paid by the United States; afterwards a joint resolution was passed in congress requiring the distillers to reimburse to the Unite! *110States the expenses and salary of store-keepers. The action upon the bond alleged as a breach the non-payment of certain taxes, and the failure to reimburse these expenses which had been paid by the United States before the passage of the j'oint resolution. The point that the bond was entirely discharged does not appear to have been taken, and the court reversed the ruling which had decided that no taxes were due, and, of course, upheld the bond pro tanto. As to the salary of a store-keeper, they held that the joint resolution did not apply to salaries paid before its passage;*but that, if it did, the parties could not be supposed to have had in mind that the United States would pass a law throwing the expenses of their own officers upon the distiller.
In People v. Tompkins, 14c Ill. 482, A. was appointed chief inspector of grain in a certain city and gave bond. The law imposed important duties upon the inspector, and his liabilities were correspondingly great; but they looked to a careful and impartial inspection of grain, and not to any direct pecuniary responsibility. The duties of chief inspector might be regulated to a certain extent by certain commissioners, and after the bond was given A. was duly, required by the commissioners to receive and account for the fees of inspection." The court held that while such a designation of duty was within the power of the commissioners, the sureties could have had no reason to expect that a responsibility of that nature would be imposed upon their principal.
In this case the obligation imposed upon McCartney to pay store-keepers in addition to his own salary and commissions, and the payment of assessors, assistant assessors, clerks, etc., appears to me to be ejusdem g'eneris with those duties which the obligors knew he was to perform, and, therefore, to bring this case within the general rule.
Notwithstanding general rules every contract must be interpreted by its own words; but I do not find anything in this bond to take it out of the rule. The recital that McCartney had been designated as disbursing agent to pay the expenses incident to the internal revenue laws, when construed by the light of the law prevailing in the United States, refers to fu*111ture as well as present laws and expenses, so far as they are germane to the office; and, moreover, the condition is general to account as such disbursing agent, which is an undertaking to account as sucli public agents are by law required to account.
The defendants took no exceptions to the rulings of the district judge, but it was necessary to consider the po'nts which I. have decided, not only because it comes within the exceptions of the plaintiff, but because, if upon the admitted' facts the bond was void, the judge was right in ordering a verdict for the defendants.
I do not find it necessary to decide whether any case is made by the declaration, because that may be amended; nor whether a part of the transcripts from the treasury department -was not properly verified, because, before the next trial, a further verification may be obtained. So far, however, as the defendants’ objection is that the collector was only bound to pay the expenses of his district at some time, before or after he had left office, and that the bond does not require him to pay anything to the United States under any circumstances, T ought to say that, in my opinion, the condition to account and pay over obliges him to pay the expenses while he holds office, and that, when he retires, he must pay the balance in his hands to his successor, or to some other officer duly authorized by the United States to receive it. Upon the broad ground which. I have been considering the order must be for a venire de novo.